Freedman, P. J.
This action was brought for the alleged wrongful detention of personal property contained in four trunks belonging to the plaintiff, and stored in a room in one of the houses of the defendant.
The plaintiff testified that her husband hired an apartment in a house owned by the defendant at No. 685 Amsterdam avenue, where she resided from October, 1897, until March, 1898; that she obtained permission from the janitor in the employ of the defendant to store her trunks in a room at Ho. 687 Amsterdam *765avenue, which adjoined the premises occupied by her; that she did not see her trunks from some time in Rovember, 1897, until March, 189'8, and that when she did see them the goods claimed in this action had been removed from one of the trunks.
The defendant denied that the janitor had any authority to store the goods of the tenants of No. 685 in No. 687, and testified, which was not disputed, that there was a storeroom in Ro. 685 for the use of the tenants of that house. He also positively denied the testimony given, that he had refused to deliver the trunks upon demand being made for them, and stated that he told Brown, the attorney for the plaintiff, who made the demand, that he (Brown) could go and get the trunks, and that he (defendant) had never instructed any one to retain them, or in any way exercised any control over them. At the suggestion of the trial judge, the case was adjourned from June 6, 1898, until June 8, 1898, to enable the plaintiff to go to Ro. 687 and get her trunks.
On June eighth, at the opening of court, the plaintiff’s attorney reported that they had found the trunks, but that the contents had been abstracted. The trial was then resumed. At the close of the plaintiff’s case, and again at the close of the whole ease, the defendant made a motion for a dismissal of the complaint, which latter motion was granted, and the plaintiff excepted.
There was a direct conflict of testimony upon the material questions of fact involved in the case, and in determining such disagreement in the manner he did, the trial judge seems to have been correct. The judgment should, therefore, be affirmed.
MaoLean and Leventbitt, JJ., concur.
Judgment affirmed, with costs to respondent.